DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment filed 6/22/2022 is acknowledged.  Claims 4-8, 11-14, 16-22 have been amended.  Claims 10 and 15 have been canceled.
The substitute specification filed 1/29/2020 has been entered.
Election/Restrictions
Applicant’s election of Group I and species election of combinatorial probe-anchor synthesis in the reply filed on 6/22/2022 is acknowledged. The following claims are deemed to read on the elected invention, claims 1-6, 11-14 and 16-21. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).   The claims 7-9 and 22 are withdrawn from consideration as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 and 5/1/2022
The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 


Drawings
The drawings were received on 01/29/2020.  These drawings are found acceptable by the examiner.
Specification
The disclosure is objected to because of the following informalities:
(a)	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at pages 2 and 27. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code at page 2 at the second to last paragraph and page 27, the second paragraph under Example 1.  It is suggested “https”. See MPEP § 608.01. 
(b)	The use of the term Tween-20, which is a trade name or a mark used in commerce, has been noted throughout in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1-6, 11-14 and 16-21 are indefinite and confusing in the claim 1 at the immersing step because the claims does not make clear how the immersing step is performed in order to generate a signal. Merely dipping a solid support into a reaction solution does not necessary equate to generating a signal as instantly claimed and thus, there appears to be a gap within the steps.  Further the claims do not recite a final method step which clearly establishes that the goal of the preamble, i.e., a method of sequencing a nucleic acid” was achieved and/or in what step. Clarification is required.
(b)	Claims 11 and 14 are indefinite at the phrase “(e.g., fluorescently labeled) and for example” because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Likewise, the recitation of the limitations are deemed to be indefinite for the same reasons noted above.
(c)	Claims 11 and 14 are indefinite at the recitation of the phrase “preferably” because it is unclear whether the limitations following the phrase are part of the claimed invention.
(d)	Claim 17 is indefinite at the phrase "such as" because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).
(e)	Claim 19 is indefinite at the phrase “such as” because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).
(f)	Claim 19 is contains the trademark/trade name “Tween-20”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describes a surfactant and, accordingly, the identification/description is indefinite.
(d)	Claim 20 is indefinite at the phrase “such as” and the limitations within parentheses because it unclear whether the limitation following the phrase is part of the claimed invention. See MPEP § 2173.05(d). 
(e)	Claim 21 is indefinite the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
(f)	Claim 21 is indefinite at the recitation of “less than about” because the metes and bounds of the limitation is unclear.  Likewise the limitation is a relative term of degree that has not been defined by the claim. The specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 	
Claim Rejections - 35 USC § 103
8.	Note:  The claimed limitations are broad and ambiguous for the reasons noted above. Therefore, for the purpose of application of prior art, the claims are being given the broadest reasonable interpretation by the examiner.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim(s) 1, 4-6, 11-14, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al {Banerjee, used interchangeably herein} (US 20100111768, May 2010) in view of Tsein et al {Tsein, used interchangeably herein} (WO9106678, May 1991).
	Regarding claims 1, 4-6, 11-14, 16-21, Banerjee et al teach a method of sequencing of nucleic acid comprising  the use of a substrate that comprise a flowcell. Flowcells may have one or more fluidic channels in which the polynucleotide is displayed (e.g., wherein the polynucleotides are directly attached to the flowcell or wherein the polynucleotides are attached to one or more beads arrayed upon the flowcell.  The flowcells may comprise of glass, silicon, plastic, or various combinations thereof (para. [0009]).  The flowcells may be placed into flowcell holders such that chemistry operations can be performed in parallel order (see e.g., [0048]).    
	 Banerjee al teach that the nucleic acid to be sequence can be immobilized upon a substrate (e.g., a substrate within a flowcell or one or more beads upon a substrate such as a flowcell, etc.). [0061]. Banerjee et al teach wherein the nucleic acid may be non-covalently attached to the substrate and that any suitable sequencing technique may be used with the methodology [0063], such as sequencing-by-synthesis (SBS).  
	Banerjee teaches at para. [0064] in SBS, four fluorescently labeled modified nucleotides are used to sequence dense clusters of amplified DNA (possibly millions of clusters) present on the surface of a substrate (e.g., a flowcell). 
	 At para. [0065] - [0066, Banerjee et al teach the following: 
	[0065] In particular uses of the systems/devices herein the flowcells containing the nucleic acid samples for sequencing are placed within the appropriate flowcell holder of the present invention. The samples for sequencing can take the form of single molecules, amplified single molecules in the form of clusters, or beads comprising molecules of nucleic acid. The nucleic acids are prepared such that they comprise an oligonucleotide primer adjacent to an unknown target sequence. To initiate the first SBS sequencing cycle, one or more differently labeled nucleotides, and DNA polymerase, etc., are flowed into/through the flowcell by the fluid flow subsystem. Either a single nucleotide can be added at a time, or the nucleotides used in the sequencing procedure can be specially designed to possess a reversible termination property, thus allowing each cycle of the sequencing reaction to occur simultaneously in the presence of all four labeled nucleotides (A, C, T, G). Where the four nucleotides are mixed together, the polymerase is able to select the correct base to incorporate and each sequence is extended by a single base. In such methods of using the systems of the invention, the natural competition between all four alternatives leads to higher accuracy than wherein only one nucleotide is present in the reaction mixture (where most of the sequences are therefore not exposed to the correct nucleotide). Sequences where a particular base is repeated one after another (e.g., homopolymers) are addressed like any other sequence and with high accuracy.
	Banerjee teaches at para. [0066], the fluid flow subsystem also flows the appropriate reagents to remove the blocked 3' terminus (if appropriate) and the fluorophore from each incorporated base. The substrate can be exposed either to a second round of the four blocked nucleotides, or optionally to a second round with a different individual nucleotide. Such cycles are then repeated and the sequence of each cluster is read over the multiple chemistry cycles. 
	Banerjee et al teach that placement and movement of the flowcell (and thus the nucleic acids to be sequenced) is controlled and secured by e.g., a movable stage upon which the flowcell and flowcell holders (or other substrate) are located [0106].     
	Banerjee summarizes another embodiment of SBS at paragraphs 0201-0204: [0201] As an overview, in particular examples of sequencing by SBS, genomic DNA is randomly fragmented, end capped with known sequences, and covalently attached to a substrate (such as the channel in a flowcell), e.g., by hybridization to a covalent primer. From such attached DNA, an array of nucleic acid clusters is created. SBS analysis can generate a series of images of the clusters, which can then be processed to read the sequence of the nucleic acids in each cluster which can then be aligned against a reference sequence to determine sequence differences, a larger overall sequence, or the like. [0203] After the incorporation step wherein a fluorescently labeled nucleotide is bound to the nucleic acid of the members of the clusters through a cleavable linker, the channels of the flowcell are washed out by the fluid flow subsystem in order to remove any unincorporated nucleosides and enzyme. [0204] 
	Finally, Banerjee teaches blocking solutions comprising 50 mM potassium acetate, 20 mM Tris-acetate, 10 mM magnesium acetate, 1 mM dithiothreitol (pH 7.9) and washing solution comprising Tween ([0237] –[0261]).
	Banerjee does not expressly recite wherein the method comprises the use of a regeneration solution in another container.
	However, with regards to the regeneration solution, the specification states that the regeneration solution may comprise of a reagent that can simultaneously remove the label and the 3’ blocking group from the labeled nucleotide.  The specification teaches that suitable 3’ blocking groups and reagents for removing blocking groups from the nucleotide are well known in the art and cites e.g., Tsein et al (WO 91/06678) as one embodiment.
	Tsein et al teaches a DNA sequencing method wherein said method can be carried out in a single reaction zone with multiple differentiable reporters or in multiple reaction zones with a single reported in each zone. It can be carried out by detecting the incremental signal change after addition of reporter or by noting each added reporter separately (page 7).  The various reporters can be measured in the reaction zones while attached to the growing molecule or they can be separated from the molecule and them measured (page 7).  Tsein et al teach in the Figure 3 wherein the method may employ four reaction zones in which in each of the four zones, a different one of the four nucleotides is associated with a reporter so that the identity of the nucleotide incorporated at each state can be determined (page 8). Tsein et al teach the utilization of 3’ blocking agents (page 10 and 12), washing solutions and deblocking or regeneration solution which is carried out in a reaction zone followed by a wash (page 13).   Tsein et al teach that the process is repeated as need and is easily automated. Ross et al teach that it is a series of fluid additions and removals from a reaction zone (page 14).  Ross teach that each of the four reaction zone comprises a mixture of reagents (page 15-17).  Tsein discusses exemplary disclosures of blocking reagents (pages 15-17 and 20-23) and deblocking (regeneration) solutions (see e.g., pages 15-17 and 24, 25, 28.  See also example 5 which discuss a deblocking solution).  Tsein et al teach that a blocking solution is employed to prevent inadvertent extra addition during the synthesis reaction and must meet the criteria of having the ability to accurately and efficiently incorporate the nucleotide carrying the 3’-blocking groups into the cDNA chain and the availability of mild conditions for rapid and quantitative regeneration (pages 20 and 21).Tsein et al teaches that the deblocking solutions are used to remove blocking groups to allow chain synthesis to continue to occur (page 23).  Tsein et al teaches that the method is advantageous because it allows the sequencing method steps to be perform in stages and repeated as needed to grow out in portions the complementary DNA chain (page 8).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the teachings of Banerjee with the teachings of Tsein because both Banerjee and Tsein are directed to improved methodologies of performing sequencing assays of nucleic acids using similar techniques.   The ordinary artisan would have been motivated to utilize multiple containers (reaction zones) and a regeneration solution as taught by Tsein et al into the sequencing method of Banerjee for the advantages taught by Tsein et al that the method allowance the sequencing method to be performed in stages and repeated as needed which increases cost and efficiency as taught by Tsein et al.

Prior art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Fehlmann et al (Clinical Epigenetics (2016) 8: 123, 1-13) teach combinatorial probe-anchor synthesis based BGISEQ-500 sequencing platform in combination with DNA nanoballs nanoarrays to analyze small non-coding RNAs (see entire document especially e.g., abstract and Methods).
Conclusion
13.	No claims are allowed.  However the claims 2 and 3 have not been rejected under prior art.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637